Title: From George Washington to Commodore John Hazelwood, 4 November 1777
From: Washington, George
To: Hazelwood, John



Sir
Head Quarters Whitemarsh [Pa.] 4 Novr 1777

Genl Potter and Capt. Lee, who are posted upon the West side of Schuylkill to interrupt the Enemy’s communication across the Islands, both assure me that they undoubtedly pass by Night with Boats between province and Mud Island and into Schuylkill. If this passage is not stopped in some measure, it is in vain to think of hindering them from getting supplies from their shipping as long as the River remains free of Ice. I will not undertake to point out to you the mode of doing this, but in my opinion the most probable is, to keep small Boats rowing guard between the south end of Mud Island, and the pennsylvania shore, and a Galley or two under the North end of Mud Island, when the Weather will permit. If the guard Boats make a signal, the Gallies may get ready to intercept the Convoy. The Enemy will not chuse to fire in the dark, because there will be a greater chance of damaging their own craft, than hurting our armed Vessels, as being greater in number. I beg you will immediately fall upon this or any other Scheme, which to you may seem more effectual to put a stop to this intercourse.
